Decisions     of the Nebraska Court of Appeals
	                      IN RE INTEREST OF SHANE L. ET AL.	591
	                             Cite as 21 Neb. Ct. App. 591

district court did not abuse its discretion in granting the State’s
motion to consolidate. Accordingly, we affirm Clark’s convic-
tion and sentence.
                                                       Affirmed.



                    In   re I nterest of
                                  Shane L. et al.,
                                 18 years of age.
                     children under
         State of Nebraska, appellee and cross-appellee,
            v. A manda L., appellant, and Cameron L.,
                   appellee and cross-appellant.
                                     ___ N.W.2d ___

            Filed December 31, 2013.       Nos. A-13-380 through A-13-383.

 1.	 Juvenile Courts: Judgments: Appeal and Error. Cases arising under the
      Nebraska Juvenile Code are reviewed de novo on the record, and an appellate
      court is required to reach a conclusion independent of the trial court’s findings.
      In reviewing questions of law arising in such proceedings, an appellate court
      reaches a conclusion independent of the lower court’s ruling.
 2.	 Jurisdiction: Appeal and Error. A jurisdictional question which does not
      involve a factual dispute is determined by an appellate court as a matter of law.
  3.	 ____: ____. Before reaching the legal issues presented for review, an appellate
      court must determine whether it has jurisdiction.
 4.	 Final Orders: Appeal and Error. There are three types of final orders that
      may be reviewed on appeal: (1) an order which affects a substantial right and
      which determines the action and prevents a judgment, (2) an order affecting a
      substantial right made during a special proceeding, and (3) an order affecting a
      substantial right made upon summary application in an action after a judgment
      is rendered.
 5.	 Indian Child Welfare Act: Jurisdiction: Final Orders. An order denying a
      transfer of a case to tribal court affects a substantial right in a special proceeding
      and is, therefore, a final, appealable order.
 6.	 Jurisdiction: Final Orders: Time: Notice: Appeal and Error. In order to vest
      an appellate court with jurisdiction, a notice of appeal must be filed within 30
      days of the entry of the final order.
 7.	 Final Orders: Time: Appeal and Error. If a party fails to timely perfect an
      appeal of a final order, he or she is precluded from asserting any errors on appeal
      resulting from that order.
 8.	 Parental Rights: Proof. To terminate parental rights, the State must prove by
      clear and convincing evidence that one or more of the statutory grounds listed in
      Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012) have been satisfied and that termina-
      tion is in the child’s best interests.
   Decisions of the Nebraska Court of Appeals
592	21 NEBRASKA APPELLATE REPORTS


 9.	 Indian Child Welfare Act: Parental Rights: Proof: Expert Witnesses. Under
     the Nebraska Indian Child Welfare Act, in addition to the statutory grounds listed
     in Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012), the State must prove two more
     elements before terminating parental rights in cases involving Indian children.
     First, the State must prove by clear and convincing evidence that active efforts
     have been made to prevent the breakup of the Indian family and that these efforts
     have proved unsuccessful. Second, the State must prove by evidence beyond a
     reasonable doubt, including testimony of qualified expert witnesses, that the con-
     tinued custody of the child by the parent or Indian custodian is likely to result in
     serious emotional or physical damage to the child.
10.	 Indian Child Welfare Act. The heightened standard applicable to certain
     elements of the Nebraska Indian Child Welfare Act is not applicable to all
     elements.
11.	 Indian Child Welfare Act: Parental Rights: Proof. In a case arising under the
     Nebraska Indian Child Welfare Act, the standard by which the State must prove
     that terminating parental rights is in the child’s best interests is clear and convinc-
     ing evidence, not beyond a reasonable doubt.
12.	 Parental Rights. When a parent is unable or unwilling to rehabilitate himself or
     herself within a reasonable time, the child’s best interests require termination of
     parental rights.
13.	 ____. Children cannot, and should not, be suspended in foster care or be made to
     await uncertain parental maturity.
14.	 Appeal and Error. Errors argued but not assigned will not be considered
     on appeal.

  Appeal from the County Court for Box Butte County:
Russell W. Harford, Judge. Affirmed.
  Dave Eubanks, Box Butte County Public Defender, for
appellant.
  Kathleen J. Hutchinson, Box Butte County Attorney, for
appellee State of Nebraska.
  Dave Eubanks, Box Butte County Public Defender, for
appellee Cameron L.
  Pamela Epp Olsen, of Cline, Williams, Wright, Johnson &
Oldfather, L.L.P., guardian ad litem.
   Inbody, Chief Judge, and Moore and Riedmann, Judges.
   Riedmann, Judge.
                      INTRODUCTION
   The county court for Box Butte County, sitting as a juve-
nile court, terminated the parental rights of Cameron L. and
        Decisions  of the Nebraska Court of Appeals
	               IN RE INTEREST OF SHANE L. ET AL.	593
	                      Cite as 21 Neb. Ct. App. 591

Amanda L. to their children, Shane L., Lena L., Hanna L., and
Jadys L. The children are Indian children as defined by statute,
and thus, the Nebraska Indian Child Welfare Act (NICWA) is
applicable in this case. Cameron and Amanda argue that the
juvenile court erred in denying the motion to transfer the case
to tribal court and in finding that terminating their parental
rights was in the children’s best interests. For the reasons that
follow, we affirm.

                        BACKGROUND
   Cameron and Amanda are the parents of Shane, born in
2003; Lena, born in 2004; Hanna, born in 2007; and Jadys,
born in 2008. This case is governed by NICWA, Neb. Rev.
Stat. §§ 43-1501 through 43-1516 (Reissue 2008), because
Cameron is an enrolled member of the Oglala Sioux Tribe and
his children are eligible for enrollment.
   In August 2009, Shane, Lena, Hanna, and Jadys were
removed from Cameron and Amanda’s care after police were
called to the home and observed that both parents were intoxi-
cated, the home was extremely filthy, and the children had
unaddressed medical needs. The State filed a petition alleging
that the children came within the meaning of Neb. Rev. Stat.
§ 43-247(3)(a) (Reissue 2008) due to the faults or habits of
Cameron and Amanda. The children were placed with their
maternal grandmother under the supervision of the Nebraska
Department of Health and Human Services (DHHS). Cameron
and Amanda were each charged with felony child abuse as a
result of the situation in which their children were found, but
the charges were reduced to misdemeanors on the condition
that Cameron and Amanda admit the allegations in the juvenile
proceedings. They did so, and the children were adjudicated
under § 43-247(3)(a).
   The children remained in their grandmother’s care until
August 2011, when they were removed because there were at
least 10 to 15 people living in the home, well over capacity;
their grandmother was allowing Cameron and Amanda unsu-
pervised parenting time with the children; and the children
had severe untreated head lice. Hanna and Jadys were placed
with their current foster parents. Shane and Lena were initially
   Decisions of the Nebraska Court of Appeals
594	21 NEBRASKA APPELLATE REPORTS



placed with different foster parents, but in May 2012, they
were also placed with Hanna and Jadys’ foster parents.
   Because the children were eligible for enrollment in the
Oglala Sioux Tribe, DHHS sent notice to the tribe, pursuant
to NICWA, in September 2009, that petitions involving these
children had been filed. Notices were also sent at each stage
of the juvenile proceedings, including sending case plans,
court reports, and progress letters. On March 15, 2012, the
Oglala Sioux Tribe moved to intervene in the case and transfer
jurisdiction to the tribal court. On May 8, 2012, Cameron and
Amanda also filed motions to transfer the cases to tribal court.
A hearing was held that day, and the court orally granted the
tribe’s motion to intervene without objection. In a subsequent
written order dated July 1, 2012, the juvenile court found that
good cause existed not to transfer jurisdiction to the tribal court
and denied the motions to transfer.
   On November 7, 2012, the State filed a motion to ter-
minate Cameron’s and Amanda’s parental rights to Shane,
Lena, Hanna, and Jadys. The termination hearing was held
on January 28, 2013. The evidence revealed that DHHS has
been involved with Cameron and Amanda since 2006. In
total, DHHS has received 33 allegations that Cameron and/
or Amanda had physically neglected or abused their children,
and of those 33 claims, 10 were substantiated by the court
and 4 were substantiated by DHHS. Shane and Lena were
first removed from their parents’ care in July 2006, before the
younger children were born, due to neglect. They were adjudi-
cated under § 43-247(3)(a) at that time, but jurisdiction of the
case was transferred to the tribal court, which returned custody
of Shane and Lena to Cameron and Amanda.
   Shane, Lena, Hanna, and Jadys were then removed from
Cameron and Amanda’s care in August 2009 pursuant to these
cases. The initial case plan outcomes included that Cameron
and Amanda maintain sobriety and that they provide basic
needs for their children, including a safe and sanitary home.
Cameron and Amanda never made significant progress on
either outcome.
   Amanda completed a pretreatment assessment at the North
Eastern Panhandle Substance Abuse Center (NEPSAC) on
        Decisions  of the Nebraska Court of Appeals
	               IN RE INTEREST OF SHANE L. ET AL.	595
	                      Cite as 21 Neb. Ct. App. 591

October 15, 2009. The recommendation was that she par-
ticipate in short-term residential treatment for her alcohol
dependence, and she entered such a program at NEPSAC on
November 4. She was successfully discharged on December
14 and was noted to have made “slight progress,” although her
prognosis was described as “‘guarded.’” Despite this progress,
Amanda was arrested on January 1, 2010, and admitted she had
been drinking.
   Cameron was referred to NEPSAC for an evaluation, and it
was recommended that he also complete a short-term residen-
tial treatment program. He entered the program at NEPSAC on
January 7, 2010, but left against staff advice 3 days later.
   After these initial attempts at treatment through NEPSAC,
DHHS arranged and paid for additional evaluations for both
Cameron and Amanda at a mental health center and a reha-
bilitation services company. Both evaluations recommended
short-term residential treatment. DHHS contacted several
treatment facilities in the area and assisted Cameron and
Amanda in completing applications. They were unable to
find a facility willing to accept them, however, because their
needs were too high and because they had not cooperated
with treatment in the past. Specifically, NEPSAC would not
accept Amanda because additional testing concluded that she
was “borderline mentally retarded.” Another facility refused
to accept Cameron because it was determined that he had not
been truthful on his evaluation.
   Although DHHS workers and the children’s guard-
ian ad litem repeatedly stressed the importance of address-
ing Cameron’s and Amanda’s alcohol issues, neither parent
expressed a strong desire to attend treatment or to take the idea
seriously. During team meetings, they both reacted negatively
to the idea of treatment and believed “they were being made
to go.” They viewed treatment as a waste of time and laughed
at the idea. Yet, their alcohol use continued to cause problems
in their lives.
   In January and February 2012, Amanda was hospitalized
with lacerations to her forearms and suicidal ideations. She was
intoxicated upon admission on both occasions. Despite this, on
February 23, 2012, Amanda indicated to a visitation aide that
   Decisions of the Nebraska Court of Appeals
596	21 NEBRASKA APPELLATE REPORTS



a 6- to 9-month treatment program was longer than she was
willing to commit to.
   Additionally, as a result of their alcohol use, Cameron and
Amanda continued to violate the law. During the pendency
of the case, Cameron was convicted of driving under suspen-
sion, obstructing a peace officer, trespassing, disturbing the
peace twice, and driving under the influence twice. During
that same time, Amanda was also convicted of driving under
the influence and disturbing the peace twice. To date, nei-
ther Cameron nor Amanda has completed additional alco-
hol treatment.
   Cameron and Amanda’s other case plan outcome was to
obtain the ability to provide for their children’s basic needs,
including a safe and sanitary home. The evidence presented at
the termination hearing established that Cameron and Amanda
were not able to secure stable housing for a consistent period
of time, despite assistance from DHHS. In September 2010,
Cameron and Amanda moved into an apartment. They lost the
apartment, however, when the owner went into bankruptcy.
   In May 2011, Cameron and Amanda moved into a trailer,
which the support worker helped them repair so it would be
suitable for visitation with the children. They were evicted a
few months later, however, because Cameron was incarcerated
and Amanda was unable to pay the rent on her own. Despite
aid from the support worker to find a new residence, they were
unable to do so. They applied for housing assist­ nce but were
                                                  a
denied because of their criminal records. At various times
during the case, Cameron and Amanda lived with Amanda’s
mother or stayed with other family members or friends.
   Neither parent was able to secure steady employment. The
support worker took Cameron and Amanda to pick up job
applications, helped complete the applications and return them,
and informed them of job openings. The support worker also
took them to sign up for “GED classes,” but because there
were people in the classes that Cameron did not like, they
never attended any classes.
   Although Cameron was not able to find consistent or full-
time employment, he has worked periodically for the past
6 years for a local farmer, earning approximately $5,700 in
        Decisions  of the Nebraska Court of Appeals
	               IN RE INTEREST OF SHANE L. ET AL.	597
	                      Cite as 21 Neb. Ct. App. 591

2012. Amanda also worked briefly at a hotel for 2 weeks
in August 2011. At the time of the termination hearing,
their situation had slightly improved. Cameron testified that
Amanda was receiving “social security disability” benefits
of $478 per month and that the amount was set to increase
to $710 per month as of February 1, 2013. They were also
receiving $400 per month in food stamps. At the time, they
were living in a trailer, which they paid for using Amanda’s
disability benefits.
   The DHHS case manager testified at the termination hear-
ing that Cameron and Amanda had not completed any of the
case plan goals that had been in place for over 3 years. She
recounted much of the above history, including the assistance
that DHHS provided to Cameron and Amanda to help them
meet their case outcomes. She testified that the children are
thriving in foster care and described them as “doing amazingly
well.” She noted that the current foster placement is a potential
adoptive home for all four children and that the foster family
has formulated a cultural plan to address the children’s Native
American heritage. In her opinion, Cameron’s and Amanda’s
parental rights should be terminated because they had not made
sufficient progress with their case plan, they had not found
stable employment, they violated court orders throughout the
pendency of the case, and they had not addressed their alco-
hol issues.
   Jeanna Townsend, a licensed mental health practitioner and
certified professional counselor, also testified at the termi-
nation hearing. She began providing counseling services to
Shane and Lena in March 2012 and to Hanna and Jadys in
April 2012. She generally sees the children every other week.
All four children have been diagnosed with fetal alcohol syn-
drome, which occurs when a fetus is exposed to such a high
quantity of alcohol that its development is affected. Townsend
testified that all of the children seem to have some develop-
mental delay, which can be attributed to their fetal alcohol
syndrome and the environment in which they were raised by
their parents.
   Townsend diagnosed Shane with “adjustment disorder with
disruption of mood and conduct.” This diagnosis means that
   Decisions of the Nebraska Court of Appeals
598	21 NEBRASKA APPELLATE REPORTS



when he is exposed to a stressor—for example, a chaotic envi-
ronment—he has a “mal-adjusted response,” meaning he might
become chaotic in behavior, become depressed or aggressive,
become anxious, or worry. Townsend diagnosed Lena with
“adjustment disorder, with mixed depression and anxiety,” and
the two younger girls were diagnosed with adjustment disorder
which cannot be associated with mood, conduct, or anxiety due
to their young ages.
   According to Townsend, predictability and stability are of
the utmost importance for children who have fetal alcohol syn-
drome and an adjustment disorder. Safety, structure, routine,
and predictability are vitally important because that is how
they develop trust and comfort from their environment. Chaos
tends to trigger “insecurities and behaviors,” and halts their
development because it puts them in “panic mode.”
   Townsend testified that Shane, Lena, Hanna, and Jadys have
“flourished” in foster care since visitation with their parents
ended in July 2012, and she attributed that improvement to the
lack of chaos in their lives. Townsend expressed great concern
that reintroducing the relationship between the children and
their parents would cause duress to the children, so much that
they would not be able to develop as fully as they would in
a stable environment. This was particularly concerning to her
because the children are already developmentally delayed.
In Townsend’s opinion, the children would be at great risk
of further developmental delay and emotional harm if they
were placed back with their parents or any potential famil-
ial caregivers.
   Townsend testified that the children have bonded with their
foster family and that it would be detrimental to them if
the bond was disrupted. The children have made tremendous
improvements while living with their foster parents. According
to Townsend, “[The children] like to live [with their foster
parents]. They like to have the consistent routine, and they like
to have food and to take baths, and to have rooms that they
can help decorate. They like all of those things about having
a home.” All of the children have expressed to Townsend that
they want to live with their foster parents.
         Decisions  of the Nebraska Court of Appeals
	                IN RE INTEREST OF SHANE L. ET AL.	599
	                       Cite as 21 Neb. Ct. App. 591

   In an order dated March 22, 2013, the juvenile court ter-
minated Cameron’s and Amanda’s parental rights to Shane,
Lena, Hanna, and Jadys. The court found that the State had
met its burden to prove that statutory grounds for termination
existed under Neb. Rev. Stat. § 43-292(2), (4), (6), and (7)
(Cum. Supp. 2012). The court further found that the State had
proved by clear and convincing evidence that active efforts
were made by DHHS to provide family support services, but
that those efforts were unsuccessful in reunifying Cameron
and Amanda with their children. In addition, the court found
beyond a reasonable doubt that substantial emotional harm
would result to the children if they were returned to the care
and custody of their parents. Finally, the court found that
it was in the best interests of the children to terminate the
parental rights of their parents. Amanda filed a timely notice
of appeal. Cameron filed a second notice of appeal and is
designated as an appellee asserting a cross-appeal pursuant to
Neb. Ct. R. App. § 2-101(C) (rev. 2012). However, they filed
a brief together, so for ease of discussion, they will be treated
in this opinion as appellants. We note that the parties have
stipulated to the consolidation of the cases for consideration
on appeal.
                 ASSIGNMENTS OF ERROR
   Cameron and Amanda assign that the juvenile court erred
in (1) denying transfer of the case to the tribal court and (2)
finding that termination of their parental rights was in the chil-
dren’s best interests.
                  STANDARD OF REVIEW
   [1,2] Cases arising under the Nebraska Juvenile Code are
reviewed de novo on the record, and an appellate court is
required to reach a conclusion independent of the trial court’s
findings. In reviewing questions of law arising in such pro-
ceedings, an appellate court reaches a conclusion independent
of the lower court’s ruling. In re Interest of Enrique P. et al., 14
Neb. Ct. App. 453, 709 N.W.2d 676 (2006). A jurisdictional ques-
tion which does not involve a factual dispute is determined by
an appellate court as a matter of law. Id.
   Decisions of the Nebraska Court of Appeals
600	21 NEBRASKA APPELLATE REPORTS



                           ANALYSIS
Transferring Jurisdiction
to Tribal Court.
   [3-5] Cameron and Amanda argue that the juvenile court
erred in denying the motions to transfer jurisdiction of the case
to the tribal court. Before reaching the legal issues presented
for review, an appellate court must determine whether it has
jurisdiction. In re Interest of Jamyia M., 281 Neb. 964, 800
N.W.2d 259 (2011). There are three types of final orders that
may be reviewed on appeal: (1) an order which affects a sub-
stantial right and which determines the action and prevents a
judgment, (2) an order affecting a substantial right made dur-
ing a special proceeding, and (3) an order affecting a substan-
tial right made upon summary application in an action after a
judgment is rendered. Id. We have previously determined that
an order denying a transfer of a case to tribal court affects a
substantial right in a special proceeding and is, therefore, a
final, appealable order. See In re Interest of Brittany C. et al.,
13 Neb. Ct. App. 411, 693 N.W.2d 592 (2005).
   [6,7] In order to vest an appellate court with jurisdiction, a
notice of appeal must be filed within 30 days of the entry of
the final order. In re Interest of Jamyia M., supra. See Neb.
Rev. Stat. § 25-1912(1) (Reissue 2008). If a party fails to
timely perfect an appeal of a final order, he or she is precluded
from asserting any errors on appeal resulting from that order.
See In re Interest of Enrique P. et al., supra.
   In this case, Cameron and Amanda are asserting error from
the juvenile court’s order dated July 1, 2012, denying the
motions to transfer the case to tribal court. Because nei-
ther party perfected an appeal within 30 days of entry of
that order, we now lack jurisdiction to review Cameron and
Amanda’s argument that the case should have been transferred
to tribal court.

Best Interests.
   [8,9] Cameron and Amanda argue that the juvenile court
erred in finding that terminating their parental rights was
in the best interests of their children. To terminate parental
rights, the State must prove by clear and convincing evidence
        Decisions  of the Nebraska Court of Appeals
	               IN RE INTEREST OF SHANE L. ET AL.	601
	                      Cite as 21 Neb. Ct. App. 591

that one or more of the statutory grounds listed in § 43-292
have been satisfied and that termination is in the child’s
best interests. In re Interest of Walter W., 274 Neb. 859, 744
N.W.2d 55 (2008). NICWA, however, adds two additional ele-
ments the State must prove before terminating parental rights
in cases involving Indian children. First, the State must prove
by clear and convincing evidence that active efforts have
been made to prevent the breakup of the Indian family and
that these efforts have proved unsuccessful. Second, the State
must prove by evidence beyond a reasonable doubt, including
testimony of qualified expert witnesses, that the continued
custody of the child by the parent or Indian custodian is likely
to result in serious emotional or physical damage to the child.
See id.
   We note that although Cameron and Amanda have not
assigned any error with respect to statutory grounds for ter-
mination, active efforts, or emotional or physical damage, we
have reviewed the record and find no plain error as to these
elements. The State proved by clear and convincing evidence
that termination of Cameron’s and Amanda’s parental rights
was warranted under § 43-292(7). The State also proved by
clear and convincing evidence that active efforts were made to
prevent the breakup of this family, as evidenced by the numer-
ous services provided to the family over a number of years,
but that the efforts were unsuccessful. Finally, upon our de
novo review of the record, we conclude that the State proved
by evidence beyond a reasonable doubt, through Townsend’s
testimony, that continued custody of these children by their
parents or Indian custodian was likely to result in serious emo-
tional or physical damage to the children.
   Cameron and Amanda claim that the State failed to present
testimony of a qualified witness and that Townsend was not
qualified as an expert, but they did not assign these claims
as error, and we find no plain error in the juvenile court’s
qualification of Townsend as an expert witness. The Bureau
of Indian Affairs has set forth guidelines under which expert
witnesses will most likely meet the requirements of NICWA,
which include, “‘“A professional person having substantial
education and experience in the area of his or her specialty.”’”
   Decisions of the Nebraska Court of Appeals
602	21 NEBRASKA APPELLATE REPORTS



In re Interest of Ramon N., 18 Neb. Ct. App. 574, 584, 789 N.W.2d
272, 281 (2010).
   Townsend is a licensed mental health practitioner and certi-
fied professional counselor who has had her own private prac-
tice since 2000. Approximately two-thirds of her practice is
devoted to working with abused or neglected children or those
with behavioral problems. She has worked with Indian chil-
dren in her practice. Before working as a counselor, Townsend
worked at a youth shelter and at a high school program designed
for parenting and pregnant teenagers. Through this work, she
also worked with Indian youth. Accordingly, the juvenile court
did not err in finding that Townsend was qualified to provide
expert testimony, and her testimony was sufficient to prove that
these children were at risk for emotional harm.
   [10,11] As to their assignment of error, Cameron and Amanda
challenge only the best interests element and claim that the
State failed to prove beyond a reasonable doubt that termina-
tion was in the children’s best interests. We note that Cameron
and Amanda’s argument indicates an incorrect understanding
of the State’s burden with respect to the best interests element.
The heightened standard applicable to certain elements of
NICWA is not applicable to all elements. See In re Interest of
Ramon N., supra. The standard by which the State must prove
that terminating parental rights is in the child’s best interests is
clear and convincing evidence, not beyond a reasonable doubt.
See id. We conclude the State has met its burden of proof in
this case.
   Shane, Lena, Hanna, and Jadys were in an out-of-home
placement for 39 months before the State filed the motion to
terminate parental rights. During that time period, Cameron
and Amanda failed to make substantial, sustained progress on
their goals. While they obtained housing for short periods of
time, they were unable to maintain it due to unemployment
and incarceration. DHHS provided considerable assistance to
Cameron and Amanda in attempting to find stable housing and
employment, to no avail.
   Additionally, and more important, Cameron and Amanda
failed to address the most critical aspect of this case: their
        Decisions  of the Nebraska Court of Appeals
	               IN RE INTEREST OF SHANE L. ET AL.	603
	                      Cite as 21 Neb. Ct. App. 591

alcohol abuse. Cameron and Amanda argue that their inability
to complete alcohol treatment was because “the system failed
them.” Brief for appellants at 19. Although Amanda cannot be
blamed for her low cognitive functioning, the other reasons
that no facility would accept them can be directly attributed
to their behaviors and attitudes. The fact that both parents
had been previously unsuccessful in treatment was a reason
that facilities refused to accept them. In addition, Cameron’s
dishonesty in his evaluation caused another facility to deny
him. Even if a suitable facility had been located, neither parent
indicated a willingness to enter treatment and take recovery
seriously. As the juvenile court observed in its order, “Both
[parents] thought alcohol treatment was a joke and laughed
about it at team meetings . . . .” They continued to drink and
violate the law, leading to multiple convictions and periods of
incarceration for both parents.
   The children are happy and flourishing in their current home
and have all expressed a desire to remain with their foster par-
ents. As Townsend noted, all children, but particularly those
with fetal alcohol syndrome and adjustment disorders, need
consistency, stability, and permanency. This does not appear
to be possible with Cameron and Amanda. We recognize that
Cameron and Amanda had shown slight improvement at the
time of the termination hearing; however, they have failed
to address the primary concern leading to their children’s
removal, which was their alcohol abuse, more than 3 years
after their children’s removal.
   [12,13] When a parent is unable or unwilling to rehabilitate
himself or herself within a reasonable time, the child’s best
interests require termination of parental rights. In re Interest
of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008). Children
cannot, and should not, be suspended in foster care or be made
to await uncertain parental maturity. Id. The evidence is clear
that it is in the children’s best interests that Cameron’s and
Amanda’s parental rights be terminated.
   [14] We note that Cameron and Amanda also assert that
Wilson’s testimony lacked sufficient foundation but do not
assign this as error. Errors argued but not assigned will not be
   Decisions of the Nebraska Court of Appeals
604	21 NEBRASKA APPELLATE REPORTS



considered on appeal. Butler County Dairy v. Butler County,
285 Neb. 408, 827 N.W.2d 267 (2013). We therefore decline to
address this issue.
                        CONCLUSION
   We conclude that Cameron and Amanda failed to timely
appeal from the orders denying the motions to transfer the
cases to tribal court. As such, this court is without jurisdic-
tion to address Cameron and Amanda’s argument that the
juvenile court erred in that respect. Upon our de novo review,
we find that the State presented clear and convincing evi-
dence that termination of Cameron’s and Amanda’s parental
rights to Shane, Lena, Hanna, and Jadys was in the children’s
best interests. Accordingly, we affirm the orders of the juve-
nile court.
                                                   Affirmed.